Title: To John Adams from Elkanah Watson, 14 February 1825
From: Watson, Elkanah
To: Adams, John


				
					My Venerable Friend.
					Albany. 14 feby. 1825
				
				Holding an occasional correspondence with you for upwards of 40 years on various subjects, it is peculiarly proper and I desire to bless GOD, that I have it in my power in the Evening of your useful days to offer to you my sincere, and hearty congratulations on the recent elevation of your distinguished Son to the first Office in the power of a grateful Nation to bestow upon him.I am the more gratified, that this great State has contributed to his elevation in the var various stages of the great contest—the efforts of my friend Clinton and his co’adjutors to the contrary notwithstanding.I am Dear Sir with great respect & Sincere affection
				
					Elkanah Watson
				
				
			